DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1-4 and 6-13 are allowed. 

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of an emotion generation unit that generates pseudo emotion of a vehicle based on external-force information which shows external force given to the vehicle from an exterior during driving. The external-force information contains driver provision external-force information which shows the external force given to the vehicle from a driver during driving.  The system generates pseudo emotion of vehicle e.g. two-wheeled motor vehicle such a saddle-riding type vehicle and the vehicle can generate more various pseudo emotions.  The external force information includes ground surface-derived external force information representing an external force applied to a ground-contacting portion of a drive wheel of the vehicle from a ground surface during travel of the vehicle.  The emotion generating .
Consider claim 1, the best reference found during the process of examination, Noguchi (US 2019/0276036), discloses a driving assistance device includes a driving state detection portion that detects a driving state of a vehicle by a driver; an environment detection portion that detects an environment in which, the vehicle travels; an emotion detection portion that detects the driver's emotion or change in emotion; a characteristic estimation portion that estimates the drivers characteristic with respect to the vehicle on the basis of the driving state of the driver in the environment detected by the environment detection portion, and the driver's emotion or change in emotion during the driving; and a change portion that changes setting of various control in the vehicle on the basis of the driver's characteristic estimated by the characteristic estimation portion.
Consider claim 1, another best reference found during the process of examination, Aoki (US 20090102631), discloses a side impact detection system for detecting information about a 
	Claim 12 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claim 12 is patentable over related arts.  Claims 2-4, 6-11 and 13 depend from claim 1.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 1-4 and 6-13 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.


Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689